White, J.
This is an appeal by the plaintiff from an award of the Full Industrial Board denying her workmen^ compensation benefits for the death of her husband. The award was entered October 2, 1972, and the Record of the Proceedings before the board was timely filed with the Clerk of the court November 3, 1972. Appellant’s brief was ■ filed January 2, 1973.
Appellee’s brief, filed January 30, 1973, asserts that the Record of Proceedings does not contain an assignment of errors. Appellant has filed no reply brief nor has she in any manner asserted that the record does contain an assignment of errors. Our own inspection of the record likewise fails to reveal an assignment.
We are without jurisdiction and must dismiss. Clary v. National Friction Products, Inc. (1972), 259 Ind. 581, 290 N.E.2d 53, 34 Ind. Dec. 271; same case (1972), 283 N.E.2d *560574, 31 Ind. Dec. 270; Means v. Seif Material Handling Company (1973), 157 Ind. App. 492, 300 N.E.2d 895, 38 Ind. Dec. 433.
Appeal dismissed.
Buchanan, P.J., and Sullivan, J., concur.
Note. — Reported at 301 N.E.2d 255.